Citation Nr: 9933293	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  95-33 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for left leg varicose 
veins with high and low saphenous ligation and 
thrombophlebitis, currently evaluated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1951 to 
June 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) June 1995 rating decision which 
denied a rating in excess of 20 percent for the service-
connected left leg varicose veins with high and low saphenous 
ligation and thrombophlebitis.  In June 1999, the case was 
remanded to the RO for the scheduling of a Travel Board 
hearing, pursuant to the veteran's request, which was held in 
August 1999.


FINDING OF FACT

The veteran's service-connected left leg varicose veins with 
high and low saphenous ligation and thrombophlebitis are 
productive of pain, aching, discomfort, itching, and 
numbness, and are productive of persistent edema, 
pigmentation, and intermittent ulceration; secondary 
involvement of deep circulation is not demonstrated by 
Trendelenburg's and Perthe's tests.


CONCLUSION OF LAW

The schedular criteria for a 40 percent rating for left leg 
varicose veins with high and low saphenous ligation and 
thrombophlebitis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7120 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  This finding is based on his 
assertion that disability associated with his service-
connected left leg varicose veins with saphenous ligation and 
thrombophlebitis has increased in severity.  Proscelle v. 
Derwinski, 1 Vet. App. 629 (1992); King v. Brown, 5 Vet. 
App. 19 (1993).  Once determined that a claim is well 
grounded, VA has a statutory duty to assist in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  Pertinent clinical data have been associated with 
the file, including current data sufficient to address the 
merits of the veteran's claim.  Thus, the Board is satisfied 
that the duty to assist has been met in this case.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, service connection for left leg varicose veins 
with high and low saphenous ligation was granted by RO rating 
decision in September 1963, and a 10 percent rating was 
assigned.  That decision was based on the veteran's service 
medical records showing in-service treatment of varicose 
veins, and post service clinical records revealing the 
presence of high and low saphenous ligation involving the 
left leg and left leg varicose veins.  

On VA medical examination in July 1963, the veteran indicated 
that he underwent high-low saphenous ligation of the left leg 
during service, and experienced left leg pain, aching, and 
discomfort associated with standing or walking.  On 
examination, post operative, well healed scars were noted in 
the left groin, thigh, and on the posteromedial aspect of the 
left upper leg; there was no evidence of edema, ulceration, 
or pigment changes, and peripheral pulsation was good.  Post 
operative scars and high-low saphenous ligation of the left 
leg with mild residual varicosities involving the thigh and 
leg were diagnosed.  

On VA cardiovascular examination in August 1968, the veteran 
indicated that he experienced periodic swelling of the left 
leg veins, associated with aching and discomfort on prolonged 
walking or standing.  On examination, post operative scar, 
high-low saphenous ligation and mild residual varicosities 
involving the left leg were diagnosed; it was noted that the 
disability produced mild residual disability.

VA hospitalization records in October 1978 reveal treatment 
associated with painful varicosities of the left leg.  During 
hospitalization, left leg saphenous vein stripping and 
ligation of perforators was performed.

VA treatment records from October to December 1978 reveal 
follow-up treatment associated with the veteran's service-
connected left leg disability, including reports of tightness 
sensation and swelling of the left calf.  On examination in 
November 1978, it was indicated that the post operative left 
leg wound was infected; in December 1978, the wound was noted 
to have been healing slowly, but it looked "much better" 
than on previous examination.

On VA medical examination in September 1979, the veteran 
indicated he had left leg swelling; status post operative, 
left leg circulatory problems were diagnosed.

On VA examination in September 1979, the veteran indicated he 
had pain, swelling, cramping, and numbness of the left lower 
extremity.  On examination, history of high and low saphenous 
ligation and stripping with chronic thrombophlebitis 
involving the left leg were diagnosed; the disability was 
symptomatic and productive of moderate residual disability.

By Board decision in January 1981, service connection was 
granted for the veteran's left lower leg thrombophlebitis; 
his claim for a rating in excess of 10 percent for the 
service-connected left leg varicose veins was remanded to the 
RO for assignment of an appropriate rating reflecting left 
leg varicose veins and thrombophlebitis.

By May 1981 RO rating decision, implementing the January 1981 
Board decision, and following February 1981 VA medical 
examination, the rating of the veteran's service-connected 
left leg varicose veins with high and low saphenous ligation 
and thrombophlebitis was increased from 10 to 20 percent.  On 
VA examination in February 1981, the clinical impression was 
that deep circulation in the left leg was adequate, 
varicosities were small and minor with no evidence of 
inflammation; scarring of the skin was noted over the area 
where vein stripping was performed.

In February 1995, the veteran was medically evaluated in 
connection with a workers' compensation claim, stemming from 
a November 1993 work-related left foot injury requiring 
extensive medical treatment (including surgery consisting of 
left leg arterial bypass).  On examination, he reported pain, 
swelling, and numbness from the left knee to the foot.  With 
regard to his medical history, he indicated, in pertinent 
part, that he underwent a varicose veins operation in 1978, 
that the second toe of his left foot was amputated in 1989 
following a grass-mower injury, and that he received 
intermittent medical treatment for vascular insufficiency of 
the left leg.  On examination, he walked with a limp on the 
left and was unable to heel- or toe-walk, squat, or hop; a 6-
inch scar was noted over the left knee and a 4-inch scar was 
noted in the popliteal space of the left knee; there was 
evidence of edema of the left leg below the knee; vascular 
examination revealed decreased pulsation, but there were no 
varicosities.  Obliterative peripheral vascular disease 
involving the left lower extremity - status post bypass 
surgery with restoration of good circulation, and post 
operative edema of the left lower extremity were diagnosed.  

Medical records from the Hermann Hospital from March 1994 to 
February 1997 reveal treatment associated with the veteran's 
left lower extremity peripheral vascular disease with 
claudication, indicating that he had a history of small non-
healing ulcers on the left foot.  In March 1994, left femoral 
popliteal bypass with Gore-Tex graft and left common femoral 
endarterectomy was performed.  Clinical studies in July 1996 
revealed mild peripheral vascular disease of the left leg, 
likely within the iliac artery.  In January 1997, there was 
evidence of a thrombosed femoral above the left knee 
popliteal artery bypass graft, a filling defect suggested a 
possibility of acute or chronic thrombus at the distal 
anastomotic site and in the left tibia-peroneal trunk, but 
there was no deep venous thrombosis; on January 17, 1997, 
left femoral distal bypass with saphenous vein graft was 
performed.  

In February and May 1997, the veteran underwent medical 
examination in conjunction with his workers' compensation 
claim (arising from a November 1993 work-related left foot 
injury).  In February 1997, it was indicated that there was 
no evidence of impairment due to loss of vascular function of 
the left lower extremity.  In May 1997, a large Y-shaped scar 
was noted from about 5 inches above the left knee to the 
ankle; one open draining area was noted below the "Y;" the 
leg was darkly discolored and hard to touch due to venous 
insufficiency and chronic brawny edema.  On examination, it 
was indicated that he had peripheral vascular disease of the 
left lower extremity, associated with intermittent 
claudication on walking a distance of about 100 yards, 
persistent moderate edema (completely controlled by elastic 
support), and ulceration of the medial aspect of the left 
great toe.  

On VA medical examination in April 1998, including the 
examiner's review of the pertinent medical history, the 
veteran indicated that he experienced symptoms of aching, 
fatigue, and diminished sensation involving the left lower 
extremity, increasing on standing or walking; he reported 
that he was able to walk a distance of about 100 yards at 
which time he had to stop, rest, and elevate the feet, noting 
that his disability seriously interfered with daily 
activities.  On examination, a Y-shaped scar was noted over 
the left leg, extending distally above the knee to the ankle; 
there was evidence of pitting edema but no ulcers; posterior 
pedal and dorsalis pedis pulses were absent.  Severe 
peripheral vascular disease with claudication in the left 
lower extremity was diagnosed.

At an August 1999 Travel Board hearing, the veteran testified 
that he experienced pain, swelling, discomfort, and numbness 
involving the left leg (but denied experiencing any 
ulceration), noting that he was able to walk a distance of 
about 25 feet before the leg would begin to swell.  He 
indicated that the left leg was pigmented and the skin on the 
leg was itchy.  He testified that he treated the symptoms by 
resting and elevating the leg, and that he received ongoing 
medical treatment and took prescription medication.  He noted 
that he received disability benefits from Social Security 
Administration (SSA) and workers' compensation.  His spouse 
testified that he had to avoid walking and straining the left 
leg as much as possible, and that he needed to keep the leg 
elevated.  She said she provided him as much aid as she could 
to minimize his discomfort.  

At the August 1999 hearing, the veteran submitted private 
medical records and functional capacity assessment reports 
prepared for workers compensation purposes from February 1997 
to July 1999 (portions of which were not previously of 
record), accompanied by a waiver of initial consideration of 
this evidence by the RO.  Such evidence reveals that he 
continued to experience pain, swelling, and claudication in 
the left lower leg, and that he was able to walk a distance 
of about 1/2 block.  On examination in March 1999, there was 
evidence of edema and ecchymotic changes; the skin was 
"extremely" dry and tough.  In July 1999, the left calf 
area was tender and swollen, and the overlying skin was dry.  

The VA Schedule of Ratings of the Cardiovascular System was 
amended effective January 12, 1998.  See 38 C.F.R. § 4.104.  
Under the new regulation, the criteria for evaluation of the 
cardiovascular system has changed.  The veteran's service-
connected left leg varicose veins with high and low saphenous 
ligation and thrombophlebitis are currently rated under the 
criteria in effect after January 12, 1998, and a 20 percent 
rating is assigned under diagnostic Code 7120, varicose veins 
productive of persistent edema incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that a liberalizing change in a regulation during the 
pendency of a claim must be applied if it is more favorable 
to the claimant, and if the Secretary has not enjoined its 
retroactive application.  Marcoux v. Brown, 10 Vet. App. 3, 6 
(1996), citing Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

The RO has reviewed the veteran's claim under both the old 
and new rating criteria applicable to the cardiovascular 
system.  Some of the criteria under the old regulations may 
be more liberal than under the new criteria; accordingly, the 
Board will also consider this case under both rating 
criteria.

Under the regulations in effect prior to January 12, 1998, a 
40 percent rating was warranted for unilateral severe 
varicose veins; involving superficial veins above and below 
the knee, with involvement of the long saphenous, ranging 
over 2 centimeters in diameter, marked distortion and 
sacculation; with edema and episodes of ulceration but with 
no involvement of deep circulation.  If unilateral varicose 
veins are pronounced and associated with findings of severe 
condition with secondary involvement of the deep circulation, 
as demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation, a 50 percent evaluation are 
warranted under the same diagnostic code.

Under Diagnostic Code 7120, in effect on and after January 
12, 1998, a 40 percent rating will be assigned for unilateral 
varicose veins where there is evidence of persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration.  If there is persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration, a 60 percent rating will be assigned 
under Code 7120.

Based on the foregoing, the Board finds that the evidence 
supports a 40 percent rating for the veteran's left leg 
varicose veins with high and low saphenous ligation and 
thrombophlebitis under the criteria in effect on and after 
January 12, 1998.  The evidence indicates that he experiences 
persistent pain, swelling, numbness, and discomfort of the 
left leg, that such symptoms increase in severity on 
prolonged walking or standing, and that his left leg begins 
to swell and cause increasing discomfort after walking a 
distance of only about 25 feet.  The record reveals that he 
receives intermittent medical treatment for his left leg 
peripheral vascular disease, and that he underwent a series 
of surgeries to alleviate the symptoms in the past.  Despite 
the treatment, his service-connected left leg varicose veins 
are productive of persistent edema, pigmentation, itching, 
and intermittent ulceration.  Thus, the rating criteria for a 
40 percent rating under "new" Code 7120 are met.

Based on the entire record, as discussed above, the Board 
finds that a rating in excess of 40 percent is not warranted 
for the veteran's service-connected left leg varicose veins 
with high and low saphenous ligation and thrombophlebitis 
under the "old" or "new" rating criteria above.  Using 
first "old" criteria, the evidence indicates that his 
peripheral vascular disease of the left lower extremity is 
productive of pain, persistent swelling, aching, discomfort, 
numbness, pigmentation, and intermittent ulceration.  Yet, 
his condition is not shown to be associated with secondary 
involvement of the deep circulation and, on examination in 
January 1997, the absence of deep venous thrombosis was 
noted.  Thus, the criteria for a 50 percent rating under the 
"old" Code 7120 have not been met.

A rating in excess of 40 percent is also unwarranted for the 
veteran's service-connected left leg peripheral vascular 
disease under rating criteria in effect on and after January 
12, 1998.  As discussed above, the evidence indicates that he 
experiences pain, discomfort, aching, and numbness of the 
left lower extremity, increasing on activities such as 
walking and standing, and shows that it is associated with 
persistent edema and pigmentation and itching.  However, 
although the left leg disability is shown to have been 
productive of intermittent ulceration in the past, he 
testified in August 1999 that he did not experience 
ulceration; recent clinical records submitted in support of 
his increased rating claim also do not indicate that the 
service-connected left leg disability is associated with 
persistent ulceration.  Thus, the rating criteria for a 60 
percent rating under Code 7120 in effect on and after January 
12, 1998 have not been met.

The Board notes that the evidence of record reveals the 
presence of post surgical scarring involving the veteran's 
left lower extremity.  However, such scars are shown to be 
well healed and are not shown to be productive of tenderness 
and pain on objective demonstration.  Thus, a separate 
disability rating for the veteran's scars under Code 7804 is 
not warranted.  See Esteban v. Brown, 6 Vet. App. 259 (1994). 

The Board notes that the veteran indicated at his August 1999 
hearing that he was in receipt of SSA disability benefits and 
workers' compensation benefits.  Although SSA records are not 
currently in the claims folder, medical evidence utilized for 
workers' compensation purposes is of record, as discussed 
above.  Neither the veteran nor his accredited representative 
have suggested that SSA disability benefits had ever been 
considered and/or awarded due to the service-connected left 
leg varicose veins with thrombophlebitis, or that the records 
utilized by SSA (but which were not utilized for workers' 
compensation purposes) are pertinent to this claim.  Thus, a 
remand of the veteran's increased rating claim solely for the 
purpose of obtaining SSA records would serve no useful 
purpose under the facts in this case.


ORDER

A 40 percent rating for left leg varicose veins with high and 
low saphenous ligation and thrombophlebitis is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

